IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41587
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EARNEST GENE SEWELL,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:98-CR-51-1
                        - - - - - - - - - -
                          August 12, 1999

Before KING, Chief Judge, and HIGGINBOTHAM and STEWART, Circuit
Judges.

PER CURIAM:*

     Earnest Gene Sewell appeals his conditional guilty-plea

conviction for possession with intent to distribute crack

cocaine.   Sewell argues that the district court erred in denying

his motion for the disclosure of the confidential informant and

his motion to suppress evidence seized following a traffic stop

of his vehicle.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41587
                                -2-

     Sewell did not preserve the right to appeal the district

court’s denial of his motion to disclose the informant’s identity



as required by Fed. R. Crim. P. 11(a)(2).   Accordingly, that

issue is waived.   We have reviewed the record and the briefs of

the parties and hold that there was reasonable suspicion of

criminal activity to justify stopping Sewell’s vehicle in light

of the confidential informant’s specific and accurate information

and the officers’ own personal knowledge and observation.     Adams

v. Williams, 407 U.S. 143, 147 (1972); United States v. Roch, 5

F.3d 894, 898 (5th Cir. 1993).

     AFFIRMED.